Citation Nr: 1101490	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  05-29 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE


Entitlement to service connection for pulmonary disease, chronic 
obstructive pulmonary disease to include bronchitis, and 
residuals of pneumonia.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1958 to February 1962.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in March 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In a decision in April 2008, the Board reopened the claim of 
service connection for pulmonary disease, chronic obstructive 
pulmonary disease to include bronchitis, and residuals of 
pneumonia and remanded it for further development.  In March 
2010, the Board again remanded the claim for additional 
development.  As the requested development has been completed, no 
further action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The current pulmonary disease, chronic obstructive pulmonary 
disease to include bronchitis, is not shown by competent evidence 
to be the result of an injury, disease, or event in service; and 
residuals of pneumonia have not been shown.  


CONCLUSION OF LAW

The current pulmonary disease, chronic obstructive pulmonary 
disease to include bronchitis, and residuals of pneumonia were 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in May 2004, in March 2006, in April 
2008, in March 2009, and in April 2009.  The Veteran was notified 
of the evidence needed to substantiate the claim of service 
connection, namely, evidence of current disability; evidence of 
an injury or disease in service or an event in service, causing 
injury or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in service.  



The Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he could 
submit records not in the custody of a Federal agency, such as 
private medical records, or he could authorize VA to obtain any 
non-Federal records on his behalf.  The Veteran was also notified 
of the provisions for the effective date of a claim and for the 
degree of disability assignable. 

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-adjudication 
VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided 
content-complying VCAA notice, the claim of service connection 
was readjudicated as evidenced by the supplemental statement of 
the case, dated in August 2010.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to prejudicial 
error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, private medical records, VA records and afforded the 
Veteran a VA examination.  




In August 2004, the Army Health Center in Fort Huachuca, Arizona 
indicated that it did not have the Veteran's records. 

In a claim filed in December 1965, the Veteran indicated that in 
August 1962 he was treated for pneumonia and a bronchial 
condition; however, in September 2009 he clarified that he was 
hospitalized for pneumonia in the fall and winter of 1959 at the 
VA hospital in Cleveland and again during the winter of 1961 and 
1962 at Camp Pendleton prior to discharge from service.  In 
January 1966, the National Personnel Records Center confirmed 
that available requested records, including hospital records from 
Camp Pendleton, had been forwarded to the RO.  In March 2010 and 
May 2010, the VA Medical Center in Cleveland, Ohio, confirmed 
that none of the Veteran's records, including from 1959 to 1960, 
could be located.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).



For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, 
the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board)). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Theories of Service Connection

For the purpose of the analysis, the term chronic obstructive 
pulmonary disease includes chronic bronchitis.   Dorland's 
Illustrated Medical Dictionary 538 (31st ed. 2007).  
38 C.F.R. § 3.303(a)

Affirmatively Showing Inception in Service

The service treatment records show that on the report of medical 
history upon enlistment in January 1958 the Veteran indicated a 
history of chronic colds and whooping cough.  In January 1958, 
the Veteran had a cold.  In October 1961, the Veteran was treated 
for a cough and chest congestion.  That same month, the Veteran 
was hospitalized for pneumonia.  History included treatment for 
pneumonia two months earlier.  Chest X-rays showed an infiltrate 
in the left lower lobe.  X-rays taken the day of discharge from 
the hospital showed almost complete resolution of the infiltrate.  
On separation examination in January 1962, the Veteran's lungs 
and chest were evaluated as normal.  The examiner noted a history 
of pneumonia in October 1961.  






On the basis of the service treatment records alone, neither 
chronic pulmonary disease nor residuals of pneumonia was 
affirmatively shown to have been present during service, and 
service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. 
§ 3.303(a) is not established.  As the preponderance of the 
evidence is against the claim on this theory of service 
connection, the benefit-of-the-doubt standard of proof does not 
apply.  38 C.F.R. § 3.303(a); 38 U.S.C.A. § 5107(b). 

38 C.F.R. § 3.303(b) 

Chronicity and Continuity of Symptomatology

38 C.F.R. § 3.303(d)

First Diagnosed after Service

The service treatment records do show that in October 1961 the 
Veteran was treated for pneumonia, but throughout the remainder 
of the Veteran's service, including on separation examination, 
there were no other abnormal pulmonary findings.

As pneumonia was noted during service, the principles of service 
connection, pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) apply.

As the service treatment records lack the documentation of the 
combination of manifestations sufficient to identify a chronic 
pulmonary disease and sufficient observation to establish 
chronicity during service, and as chronicity in service is not 
adequately supported by the service treatment records, as there 
was a single episode  of pneumonia and a second by history over a 
period of four years, then continuity of symptomatology after 
service under 38 C.F.R. § 3.303(b) is required to support the 
claim.  Also as to any current pulmonary disability, first 
diagnosed after service, 38 C.F.R. § 3.303(d) applies.



In a statement in June 2004, the Veteran stated that he was 
treated for colds and pneumonia in service and since service was 
treated many times for colds and bronchitis, which unless quickly 
arrested became pneumonia.  In a statement in September 2005, the 
Veteran stated that since discharge from service he has had a 
chronic bronchial condition, including pneumonia, and he has had 
to live in warm climates and take over the counter medication.  
The implication is that any current pulmonary disease is related 
to the Veteran's symptoms and pneumonia in service.  Also, in 
April 2009, the Veteran's daughter stated that over the years the 
Veteran would have a cold or flu in the fall and in the spring.  

Although the Veteran is competent to describe respiratory 
symptoms and the Veteran's daughter is competent to describe that 
which she has personally observed, neither the Veteran nor his 
daughter as lay persons is competent to state that pulmonary 
disease was present in service.  38 C.F.R. § 3.159 (Competent lay 
evidence means any evidence not requiring that the proponent have 
specialized education, training, or experience; lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be observed 
and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 
469-71 (1994) (lay testimony is competent as to symptoms of an 
injury or illness, which are within the realm of one's personal 
knowledge, personal knowledge is that which comes to the witness 
through the use of the senses; lay testimony is competent only so 
long as it is within the knowledge and personal observations of 
the witness, but lay testimony is not competent to prove a 
particular injury or illness).  










Although the Veteran is competent to describe respiratory 
symptoms and the Veteran's daughter is competent to describe that 
which she has personally observed, because it does not 
necessarily follow that there is a relationship between any 
current pulmonary disease, including chronic obstructive 
pulmonary disease, first diagnosed after service and the 
continuity of symptomatology that the Veteran avers, and as 
pulmonary disease, including chronic obstructive pulmonary 
disease, or residuals of pneumonia are not conditions under case 
law that have been found to be capable of lay observation, the 
determination as to the diagnosis or presence of pulmonary 
disease, including chronic obstructive pulmonary disease, or 
residuals of pneumonia is medical in nature, that is, not capable 
of lay observation, and competent medical evidence is required to 
substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless it 
relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 303 
(2007) (Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not medical 
in nature and is capable of lay observation).  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 
3.159.

Also, under certain circumstances, lay person is competent to 
identify a simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is 
competent to offer an opinion on a simple medical condition.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau at 1377. 


After service, Reserve records show that in January 1963 the 
Veteran gave a history of chronic or frequent colds and a chronic 
cough.  The examiner noted a history of pneumonia in 1961.  The 
examiner attributed the Veteran's chronic colds to head colds, 
not to a pulmonary disease.  On VA examination in April 1966, the 
Veteran stated he had pneumonia three times and most recently in 
February 1965.  The VA examiner noted that the Veteran caught 
colds easily and then developed pneumonia.  The VA examiner noted 
that the Veteran smoked about 20 cigarettes a day.  X-rays of the 
chest were normal.  The diagnosis was apparently negative chest.  

Private medical records from Kaiser Permanente in April 1992 show 
that on physical examination the lungs were clear to auscultation 
and percussion.  In April 2002, the Veteran had a forty year 
history of smoking a pack and a half of cigarettes per day.  
Chest X-rays in May 2002 were unremarkable.  On hospitalization 
in October and November 2002, the Veteran's heart condition was 
complicated by pneumonia.  X-rays in October 2002 indicate 
pulmonary edema.  The principal diagnosis was acute inferior wall 
myocardial infarction complicated by third degree heart block, 
congestive heart failure, and pneumonia.  The discharge summary 
reported that chest X-rays showed significant clearing of the 
bilateral infiltrates.  Subsequent X-rays in November 2002 showed 
no pulmonary infiltrates and a negative chest.  Physical 
examination later that month showed that the pneumonia was 
resolving and lungs were clear to auscultation. 

VA records show that in November 2003 the Veteran complained of a 
worsening of shortness of breath since having pneumonia.  X-rays 
showed no active lung disease.  The examiner indicated that 
shortness of breath appeared to be a cardiac symptom and noted 
the Veteran had a history of smoking one to two packs of 
cigarettes per day.  In December 2003, a pulmonary function test 
showed possible chronic obstructive pulmonary disease.  In 
October 2005, there was a 40 year history of bronchial 
infections.  In January 2009, the Veteran complained of a 
worsening of shortness of breath since having pneumonia.  X-rays 
showed no active lung disease.




On VA examination in June 2009, the VA examiner noted that the 
Veteran smoked one pack of cigarettes per day for fifty years.  
The Veteran reported being hospitalized for pneumonia in 1959 and 
1961 and for bronchitis in 1962 after separation from service.  
Physical examination shows lungs were clear to auscultation.  X-
rays shows lungs appeared normally aerated without evidence of 
pneumonia, pleural effusion, or other active pulmonary disease.  
Pulmonary function tests show mild obstruction with no 
significant response to bronchodilators.  The was no restriction 
and normal diffusion.  The impression was mild chronic 
obstructive pulmonary disease.  

The VA examiner expressed the opinion that the pulmonary 
condition was not secondary to the diagnosis or treatment for 
pneumonia in 1959 and 1961, as obstructive disease was not a 
progressive manifestation of one or two remote lung infections.  
The VA examiner also expressed the opinion that it was more 
likely than not that the Veteran's chronic obstructive pulmonary 
disease was secondary to the Veteran's fifty pack per year 
smoking history.

As the presence or diagnosis of pulmonary disease, including 
chronic obstructive pulmonary disease, or residuals of pneumonia 
cannot be made by the Veteran as a lay person based on mere 
personal observation, that is, perceived by visual observation or 
by any other of the senses, neither pulmonary disease, including 
chronic obstructive pulmonary disease, nor residuals of pneumonia 
is a simple medical condition that the Veteran is competent to 
identify.  And it is not argued or shown that the Veteran is 
otherwise qualified through specialized, education, training, or 
experience to offer a diagnosis of pulmonary disease, including 
chronic obstructive pulmonary disease, or residuals of pneumonia. 








Where, as here, there is a question of the presence or a 
diagnosis of pulmonary disease, including chronic obstructive 
pulmonary disease, or residuals of pneumonia, not capable of lay 
observation by case law, and as pulmonary disease, including 
chronic obstructive pulmonary disease, and residuals of 
pneumonia, are not simple medication conditions under Jandreau 
for the reason expressed, to the extent the Veteran's statements 
are offered as proof of the presence of chronic obstructive 
pulmonary disease, or residuals of pneumonia, in service or since 
service, the Veteran's lay statements and testimony are not 
competent evidence, and the statements and testimony are 
excluded, that is, not admissible as evidence and cannot be 
considered as competent evidence favorable to claim based either 
on continuity of symptomatology or on a disability first 
diagnosed after service.  

As for the Veteran describing a contemporaneous medical 
diagnosis, chronic obstructive pulmonary disease was first shown 
in 2003, more than 40 years after service, and although the 
Veteran has been treated for pneumonia after service, there has 
been no medical diagnosis of residuals of pneumonia since 
service.  As for symptoms described by the Veteran that later 
support a diagnosis by a medical professional, there is no 
evidence that a health-care professional diagnosed chronic 
obstructive pulmonary disease or residuals of pneumonia based on 
in-service symptoms, including pneumonia.   

To the extent that chronic obstructive pulmonary disease is 
associated with smoking, as the current claim was filed after 
June 9, 1998, that is, in 2004, service connection is precluded 
by law for a disability, resulting from the use of tobacco 
products in service.  38 U.S.C.A. § 1103(a) (West 2002 and Supp. 
2010). 

To the extent the Veteran has expressed an association between 
chronic obstructive pulmonary disease and residuals of pneumonia 
to service, the Veteran's opinion as a lay person is limited to 
inferences that are rationally based on the Veteran's perception 
and does not require specialized knowledge, education training, 
or experience.


As the Veteran as a lay person is not competent to declare either 
the presence or diagnosis of chronic obstructive pulmonary 
disease or residuals of pneumonia based on personal observation, 
any inference based on what is not personally observable cannot 
be competent lay evidence.  And it is not argued or shown that 
the Veteran is otherwise qualified through specialized, 
education, training, or experience to offer an opinion on the 
relationship between chronic obstructive pulmonary disease or 
residuals of pneumonia and an injury, disease, or event in 
service. 

As the Board does not find the Veteran competent to establish a 
diagnosis or to express an opinion on the origin or cause of 
chronic obstructive pulmonary disease or residuals of pneumonia, 
the Board need not reach the question of whether or not the 
Veteran's  statements are credible.  

The competent medical evidence of record consists of the findings 
and opinion in the report of VA examination in June 2009.   The 
VA examiner, a health-care professional, who is qualified by 
specialized education and training to offer a medical opinion, 
expressed the opinion that the Veteran's obstructive pulmonary 
disease was not secondary to the diagnosis or treatment for 
pneumonia in 1959 and 1961, as obstructive disease was not a 
progressive manifestation of one or two remote lung infections.  
The VA examiner also expressed the opinion that it was more 
likely than not that the Veteran's chronic obstructive pulmonary 
disease was secondary to the Veteran's fifty pack per year 
smoking history.  This evidence opposes rather than supports the 
claim.  

As there is no favorable evidence, either lay evidence or medical 
evidence of continuity or, the preponderance of the evidence is 
against the claim on this theory of service connection, and the 
benefit-of-the-doubt standard of proof does not apply.  38 C.F.R. 
§ 3.303(b); 38 U.S.C.A. § 5107(b).As this evidence is 
uncontroverted by other competent evidence, this evidence eighs 
against the claim.  






As there is no competent medical evidence favorable to claim, the 
preponderance of the evidence is against the claim based either 
on continuity of symptomatology under 38 C.F.R. § 3.303(b) or on 
a disability first diagnosed after service under 38 C.F.R. 
§ 3.303(d), and the benefit of-the-doubt standard of proof does 
not apply.  38 C.F.R. § 3.303(d); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for pulmonary disease, including chronic 
obstructive pulmonary disease to include bronchitis, and 
residuals of pneumonia, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


